DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura [US2007/0128834, of record, previously cited] in view of Sakurai et al. [US6333493, newly cited, “Sakurai”].
Nakamura discloses a support table comprising: a baseplate (71); a support structure (732) defining a support region (732) over the baseplate (71) to support at least one of a workpiece (2) or a workpiece carrier (5) therein; and one or more light-emitting components (72) disposed between the baseplate (71) and the support region (732), the one or more light-emitting components configured to emit light into the support region (Figures 8, 9; paragraphs 0053-54).
	Nakamura does not disclose one or more cooling channels as required by the claim.
	Sakurai discloses a system for irradiating a target with light from a light source.  Sakurai discloses a baseplate (30) supporting a plurality of light emitting components 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Nakamura to include a one or more cooling channels in the baseplate as taught by Sakurai in order to prevent overheating and potential damage to the light sources. 
With respect to claim 30, Nakamura discloses a support structure (chuck table 41) including vacuum mounts configured to hold the material worked upon by suction to the support structure (paragraph 0034, 0038).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Nakamura’s support table (71) to include a similar suction holding mechanism in order to prevent misalignment and movement of the material worked upon during illuminate of light from the light emitting components. 
Allowable Subject Matter
Claims 1-8, 10-12, 15-23 and 28 are allowed.
Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 21 and 31 disclose a reflector plate between the base plate and the support region, wherein the reflector plate has one or more opening vertically aligned with the one or more light-emitting components such that light emitted by the one or .
This feature is not taught by the prior art in combination with the other requirements of the claims. Nettesheim [US6387209, previously cited] discloses a reflector for reflecting and focusing an emitted light toward a target. However, Nettesheim does not disclose a reflector plate configured as required by the claims. Claims 1, 21 and 31 are allowable or would be allowable as prior art does not disclose all of the requirements of the claims. Claims 2-8, 10-12, 15-20, 22-23, 28 and 32 incorporate the allowable subject matter though dependency. 
Response to Arguments
Applicant’s arguments, filed 12/9/2020, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 12, 2021